Name: Commission Regulation (EEC) No 2190/90 of 27 July 1990 on the sale at a price fixed in advance, of unprocessed dried grapes to distillation industries
 Type: Regulation
 Subject Matter: foodstuff;  prices;  distributive trades;  marketing;  food technology
 Date Published: nan

 28 . 7. 90 Official Journal of the European Communities No L 198/29 COMMISSION REGULATION (EEC) No 2190/90 of 27 July 1990 on the sale at a price fixed in advance of unprocessed dried grapes to distillation industries whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for products processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 1 . The Greek storage agencies listed in the Annex shall proceed to the sale of a maximum of 500 tonnes of currants from the 1985 harvest and of 7 000 tonnes of sultanas from the 1988 harvest, in accordance with Regulations (EEC) No 626/85 and (EEC) No 913/89 at a price of :  ECU 11,3 per 100 kilograms net for currants, and  ECU 9,3 per 100 kilograms net for sultanas . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1202/90 (2), and in particular Article 8 (8) thereof, Having regard to Council Regulation (EEC) No 1206/90 of 7 May 1990 laying down general rules for the system of production aid for processed fruit and vegetables (3), and in particular Article 6 (2) thereof, Whereas Article 6 (2) of Commision Regulation (EEC) No 626/85 of 12 March 1985 on the purchasing, selling and storage of unprocessed dried grapes and figs by storage agencies (4), as last amended by Regulation (EEC) No 862/90 (5), provides that products intended for specific uses shall be sold at prices fixed in advance or determined by an invitation to tender ; Whereas Commission Regulation (EEC) No 913/89 of 10 April 1989 on the sale of unprocessed dried grapes by storage agencies for the manufacture of alcohol (6) provides that unprocessed dried grapes may be sold at a price fixed in advance to distillation industries ; Whereas the Greek storage agencies are holding roughly 17 266 tonnes of unprocessed dried grapes from the 1985 and 1988 harvests ; whereas these products cannot find outlets for direct human consumption ; whereas the products should be offered to the distillation industries ; Whereas the selling price should be fixed in such a way that disturbance of the Community market in alcohol and spirituous beverages is avoided ; Whereas the amount of the processing security provided for in Article 2 (2) of Regulation (EEC) No 913/89 should be fixed, taking into consideration the difference between the normal market price for dried grapes and the selling price fixed by this Regulation ; Whereas Commission Regulation (EEC) No 9.14/89 Q, as amended by Regulation (EEC) No 3790/89 (8), provided for the sale at a price fixed in advance of unprocessed dried grapes from the 1985 and 1986 harvest to distil ­ lation industries ; whereas the mentioned data have been surpassed by the evolution of the actual situation ; whereas for administrative reasons, account should be taken of actually existing stocks and prices, and consequently, this Regulation must be repealed ; 2. The processing security referred to in Article 2 (2) of Regulation (EEC) No 913/89 shall be ECU 13,75 per 100 kilograms net for currants and ECU 15,715 per 100 kilograms net for sultanas. Article 2 1 . Purchase applications must be lodged in writing with each Greek storage agency at the headquarters of the YDAGEP, 241 Acharnon Street, Athens. 2. Details of quantites and storage locations may be obtained by interested parties at the addresses given in the Annex. Article 3 1 . The competent authority shall ensure that the quantity referred to in Article 1 ( 1 ) is not exceeded. 2. The storage agencies shall notify the competent authority on a daily basis of the applications and quantities deemed acceptable under Article 8 ( 1 ) of Regulation (EEC) No 626/85. For this purpose, the said authority shall approve the purchase applications before acceptance . 3. Where purchase applications exceed the quantity referred to in Article 1 ( 1 ), the competent authority shall assign the quantitiy of dried grapes available by drawing lots . Article 4 Regulation (EEC) No 914/89 is hereby repealed. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 49, 27 . 2. 1986, p. 1 . (2) OJ No L 119, 11 . 5 . 1990, p. 66. 0 OJ No L 119, 11 . 5 . 1990, p. 74. 0 OJ No L 72, 13 . 3 . 1985, p. 7 . 0 OJ No L 90, 5 . 4 . 1990, p. 12 . (') OJ No L 97, 11 . 4 . 1989, p. 5 . O OJ No L 97, 11 . 4 . 1989, p. 7 . (8) OJ No L 367, 16. 12. 1989 , p. 46. No L 198/30 Official Journal of the European Communities 28 . 7 . 90 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1990. For the Commission Ray MAC SHARRY Member of the Commission ANNEX List of storage agencies referred to in Article 1 of this Regulation SULTANAS 1 . KSOS, 24 Kanari Street, Athens, Greece. 2. Enosis Georgicon Sineterismon Iracliou Crete, Iraclio Crete, Greece. 3 . Enosis Georgicon Sineterismon Messaras, Mires Iracliou Crete, Greece. 4. Enosis Georgicon Sineterismon Monofatsiou, Assimi Iracliou Crete, Greece. 5. Agrotikos Sineterismos Croussonos, Crousson Crete, Greece. CURRANTS 1 . ASO, Mezonos 241 , Patras, Greece. 2. Enosis Georgikon Sineterismon Zakynthou, Zakynthos, Greece .